United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3466
                                    ___________

Henry A. Stiner,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Poulan Weed Eater,                       *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: March 7, 2000
                              Filed: March 14, 2000
                                  ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

        Henry A. Stiner appeals the District Court’s1 adverse grant of summary judgment
in his failure-to-hire case under the Americans with Disabilities Act (ADA), 42 U.S.C.
§§ 12101-12213 (1994 & Supp. III 1997), and the Age Discrimination in Employment
Act (ADEA), 29 U.S.C. §§ 621-634 (1994 & Supp. III 1997).




      1
        The Honorable H. Franklin Waters, United States District Judge for the Western
District of Arkansas.
       Having carefully reviewed the record and the parties’ arguments, see Young v.
Warner-Jenkinson Co., 152 F.3d 1018, 1021 (8th Cir. 1998) (standard of review), we
agree with the District Court that Stiner failed to establish a prima facie case of age or
disability discrimination or of retaliation, see Fjellestad v. Pizza Hut of Am., Inc., 188
F.3d 944, 948 (8th Cir. 1999) (ADA); Schlitz v. Burlington N.R.R., 115 F.3d 1407,
1412 (8th Cir. 1997) (ADEA); Cossette v. Minnesota Power & Light, 188 F.3d 964,
972 (8th Cir. 1999) (retaliation). We also find Stiner’s challenges to numerous District
Court orders meritless.

      Because our review involves the application of established principles of law and
an extended discussion would serve no useful purpose, we affirm without additional
comment. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT..




                                           -2-